
	

113 HR 1550 IH: Revitalize America Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1550
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Kildee (for
			 himself and Mr. Turner) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To allow use of assistance under the Hardest Hit Fund
		  program under the Troubled Assets Relief Program of the Department of the
		  Treasury for demolition of foreclosed-upon properties and related
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalize America Act of
			 2013.
		2.Use of Hardest
			 Hit Fund amounts for demolition and related activities
			(a)AuthorityNotwithstanding any provision of title I of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), any
			 regulation, guidance, order, or other directive of the Secretary of the
			 Treasury, or any agreement (or amendment thereto) entered into under the
			 Hardest Hit Fund program of the Secretary under such title I, of any amounts of
			 assistance that have been, or are, allocated for or provided to a State or
			 State agency through the Hardest Hit Fund program, up to 25 percent may be used
			 for demolition of foreclosed-upon properties and related expenses, subject to
			 the limitations in this section.
			(b)Subgrantees;
			 ownership of propertyAssistance amounts referred to in
			 subsection (a) may be used for the activities authorized under subsection (a)
			 only—
				(1)pursuant to a
			 grant of such assistance amounts to a public organization that shall administer
			 such activities; and
				(2)if the
			 foreclosed-upon properties to be demolished using such assistance are owned at
			 the time of such demolition by the public organization that received the grant
			 of assistance amounts referred to in paragraph (1).
				(c)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Foreclosed-uponThe term foreclosed-upon
			 means, with respect to a property, that one or more of the following conditions
			 applies:
					(A)The property’s current delinquency status
			 is at least 60 days delinquent under the Mortgage Bankers of America
			 delinquency calculation and the owner has been notified of this
			 delinquency.
					(B)The property owner
			 is 90 days or more delinquent on tax payments.
					(C)Under State,
			 local, or tribal law, foreclosure proceedings have been initiated or
			 completed.
					(D)Foreclosure
			 proceedings have been completed and title has been transferred to an
			 intermediary aggregator or servicer.
					(2)Public
			 organizationThe term
			 public organization means, with respect to a State for which
			 assistance under the Hardest Hit Fund program is made available, a public
			 entity separate from the government of such State, including a public
			 corporation, public land bank, or similar entity formed under State law. Such
			 term does not include an agency of the State government. Notwithstanding any
			 provision of title I of the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5211 et seq.), such term public includes entities that are not financial
			 institutions within the meaning given such term for purposes of such title
			 I.
				(3)Related
			 expensesThe term related expenses includes expenses
			 of acquiring foreclosed-upon properties to be demolished, but if such
			 acquisition costs for a property do not exceed fair market value of the
			 property, environmental cleanup of demolition sites, fencing and minor
			 landscaping connected to such demolition, maintenance, disposition, and for
			 such other expenses as the Secretary may provide.
				(4)PropertyThe
			 term property includes residential and commercial properties,
			 including single-family and multifamily housing and industrial
			 properties.
				
